Title: To Thomas Jefferson from George Wythe, 27 July 1776
From: Wythe, George
To: Jefferson, Thomas


                    
                        G. W. to T. J.
                        Williamsburg, 27 July, 1776
                    
                    Lord Dunmore, driven from Gwins, retreated to St. George’s island in Potowmack, a station we hear he found no less unquiet than what he left, so that he hath gone up that river, distressed, it is imagined for want of water. Ought the precept, ‘if thine enemy thirst give him drink,’ to be observed towards such a fiend, and in such a war? Our countrymen will probably decide in the negative; and perhaps such casuists as you and I shall not blame them. I had not reached this place before the appointment of delegates. An attempt to alter it as to you was made in vain. When I came here the plan of government had been committed to the whole house. To those who had the chief hand in forming it the one you put into my hands was shewn. Two or three parts of this were, with little alteration, inserted in that: but such was the impatience of sitting long enough to discuss several important points in which they differ, and so many other matters were necessarily to be dispatched  before the adjournment that I was persuaded the revision of a subject the members seemed tired of would at that time have been unsuccessfully proposed. The system agreed to in my opinion requires reformation. In October I hope you will effect it. I have directed a carriage to meet me at Hooe’s ferry the third of September. So soon as I saw Mr. Bruce I mentioned the copies you wanted. He told me he could not find some of the papers. I propose in a day or two to assist him in searching for them, and wi[ll] desire him to get them ready by the time you will be in Virginia. Farewell.
                